Citation Nr: 1519079	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  08-35 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disability prior to September 27, 2005, and in excess of 20 percent as of September 27, 2005.


REPRESENTATION

Appellant represented by:	Joseph I. Carter, Attorney


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1956 to November 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

These claims previously before the Board in May 2012 and was remanded for development.

At various times during the appeal, the Veteran indicated that he wanted a Board hearing.  However, in a January 2012 statement, the Veteran's representative indicated that he no longer wanted a Board hearing.  Thus, the request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  VA scheduled the Veteran for additional examination in connection with his claims on appeal.  VA records show that the Veteran did not appear for the examinations and has not provided good cause for his failure to appear.

2.  The Veteran's hearing loss disorder did not have onset during active service, was not caused by an event, injury, or disease in active service, and did not manifest within one year of separation from active service. 

3.  The Veteran's tinnitus disorder did not onset during active service, was not caused by an event, disease, or injury during active service, and did not manifest within one year of separation from active service.

4.  Prior to September 27, 2005, the Veteran's low back disability was manifested by degenerative disease with painful motion.  There was x-ray evidence of arthritis.  It was not productive of incapacitating episodes.  Ankylosis was not shown.

5.  From September 27, 2005, the Veteran's low back disability was manifested by flexion to 90 degrees with pain at 40 degrees.  It was not productive of any incapacitating episodes.  Ankylosis was not shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385, 3.655 (2014).
 
2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2014).

3.  The criteria for a rating in excess of 10 percent for a lumbar spine disability prior to September 27, 2005, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.655, 4.7, 4.71a, Diagnostic Code 5235-5242 (2014).

4.  The criteria for a rating in excess of 20 percent for a lumbar spine disability as of September 27, 2005, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.655, 4.7, 4.71a, Diagnostic Code 5235-5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated November 2005 and October 2006.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2014).  Sensorineural hearing loss and tinnitus are chronic diseases with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2014).

When the evidence for and against the claim is in relative equipoise, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Bilateral Hearing Loss and Tinnitus

The Veteran asserts that he has a bilateral hearing loss and tinnitus disability as a result of exposure to noise in service.  Specifically, he asserts that he has had hearing loss since service. 

Service personnel records show that the Veteran served as a rifleman.  Therefore, the Board concedes acoustic trauma as a result of his duties during service.  A November 1958 report of physical examination for release from active service shows that the Veteran's ears were evaluated as clinically normal.  Whispered voice testing results were 15/15.  The Board recognizes that whisper voice testing does not accurately determine hearing acuity.

An August 2005 VA treatment record notes the Veteran reported a history of tinnitus.

At a July 2006 VA audiology examination, the Veteran complained of progressive hearing loss and reported that he did not know whether it occurred during or after service or if the onset was gradual or sudden.  He also reported constant, progressive ringing in his ears.  He provided a history of exposure to reciprocating engine aircraft noise 20 to 40 times a year without benefit of hearing protection and occasional exposure to machine gun fire.  He further reported farming for 24 years but denied personal exposure to farm equipment noise.  The examiner was unable to opine as to whether hearing loss and claimed tinnitus were due to service noise exposure without resorting to mere speculation unless the claims file was reviewed.  On authorized examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
23
50
50
70
LEFT
25
35
50
55
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 86 percent in the left ear.

In an October 2006 addendum, after reviewing the claims file, the examiner opined that because the Veteran's hearing was normal at separation and he had a history of extensive occupational noise exposure, and due to his age, the Veteran's current hearing loss was not linked to service but was more likely linked to a history of extensive occupational noise exposure and age.

Private medical records in September 2005 include a diagnosis of sensorineural hearing loss of both ears and the physician noted that it was possibly related to Armed Service noise exposure.

The record indicates the Veteran failed to report for an April 2014 VA audiology examination.  38 C.F.R. § 3.655 (2014).  The Board notes that a claimant, in pursuing a claim, has some responsibility to cooperate in the development of all facts pertinent to his claims, and the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Board. App. 190 (1991).  There is no evidence that the Veteran requested an examination be rescheduled.  Thus, there is no evidence showing good cause for the failure to report.  The Board must proceed to decision based on the evidence of record.  38 C.F.R. § 3.655 (2014). 

After a review of the evidence, the Board finds that the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus. 

The earliest complaints or treatment for a hearing loss disability and tinnitus are shown in 2005, more than 45 years after the Veteran's separation from service.  That time period is well beyond the presumptive period for establishing service connection for bilateral hearing loss and tinnitus as a chronic disease.  Therefore, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2014).  Furthermore, the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).

The Veteran submitted evidence in support of his claim.  In the September 2005 private treatment record, the physician assessed subjective tinnitus, and the physician opined that bilateral hearing loss was possibly related to in-service noise exposure.  However, the private physician did not address the significant absence of complaints of bilateral hearing loss and tinnitus for more than four decades after service discharge.  Significantly, the private physician did not provide a certain etiology for the bilateral hearing loss or tinnitus, instead the physician used terms of uncertainty in the hearing loss opinion.  Therefore, the opinion is found to be speculative.  The private examiner did not account for the Veteran's four decades of post-service occupational noise exposure.  When determining the probative value of evidence, it is significant to consider whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  Thus, considering the medical opinions of record, the Board finds that the most probative medical opinion evidence as to whether the Veteran had bilateral hearing loss related to service weighs against that conclusion.  While the Veteran may have had noise exposure in service, the most probative opinion of record weighs against the claim. 

With regard to the VA opinion, the Board notes that absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  When a veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In this case, the VA examiner considered the Veteran's in-service noise exposure but found his current hearing loss to more likely be related to post-service occupational noise exposure and age.  Here, the only other opinion of record, the September 2005 opinion, provides no rationale and uses less definitive language.  Therefore, the Board finds that the VA examination is more persuasive.

With regard to tinnitus, while the Veteran has a diagnosis, there is no competent medical evidence linking current tinnitus to active service.  Significantly, the evidence does not establish a report of symptoms of tinnitus since service.  In fact, at no time has the Veteran reported that his tinnitus began during active service or within one year following separation from service.  The first evidence of the report of tinnitus was in an August 2005 VA treatment note.  The Veteran's general statements regarding tinnitus do no equate to an assertion that he has had recurrent tinnitus since service discharge.  There are no statements submitted while in pursuit of this claim or noted in the private or VA treatment records that suggest evidence of continuity of symptomology of the tinnitus since service. 

The Board finds that the weight of the credible evidence shows that the Veteran's tinnitus and bilateral hearing loss first manifested many years after service and are not related to service or any incident therein.  The most probative opinion of record shows that the hearing loss was more likely age-related.  Furthermore, there is no medical opinion linking tinnitus to service.  As the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2014).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine Disability

Service connection for the lumbar spine disability was granted by an October 2005 rating decision, effective March 29, 2004, under Diagnostic Codes 5235-5242.  The Veteran has asserted that the symptoms of his low back disability are worse than those which are contemplated by the assigned rating.

Schedular ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2014).  

The General Rating Formula provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2014). 

Associated objective neurologic abnormalities are to be rated separately.  The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  38 C.F.R. § 4.71a , Plate V (2014).  The normal combined normal range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2014). 

Intervertebral disc syndrome is rated under the general formula for rating diseases and injuries of the spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two week but less than four weeks during the past 12 months.  A 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2014).  

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2014). 

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2014).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2014).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

A review of private treatment records from September 1999 to March 2004, show the Veteran received treatment for low back pain.  In a February 2004 note, Dr. Scott indicated the Veteran reported that any activity, bending, stooping, and squatting increased his discomfort.  No range of motion measurements were recorded.

In a March 2004 letter, Dr. Dorchak, the Veteran's private physician stated that he had an old compression fracture of the L4 vertebral body that led to degenerative changes in the lower back.  The degenerative lumbar scoliosis with associated with severe back and leg pain.  In a June 2006 treatment noted, Dr. Dorchak indicated that straight leg raises were negative and neurological examination was intact.  Later that month, Dr. Dorchak indicated that the Veteran did not have significant radiculopathy.  No range of motion measurements were recorded.

The record indicates the Veteran failed to report for a scheduled September 2005 VA spine examination to assess the current severity of the lumbar spine disability.  38 C.F.R. § 3.655 (2014).  At the examination, symptoms would have been elicited from the Veteran, if present, that may have supported the criteria for a higher rating.  As the Veteran, without good cause, refused to cooperate with the scheduling of a VA examination, and as entitlement to a higher initial rating for the service-connected lumbar spine cannot be established without a current VA examination, the claim should be denied.  38 C.F.R. § 3.655 (2014).  The duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

At an October 2006 VA spine examination, the Veteran reported intermittent pain localized in the lumbar area with occasional radiation down the posterior aspect of his right leg to the thigh.  He further reported flare-ups of back pain every other month with each flare-up lasting one day.  He denied the use of any braces or assistive devices for ambulation and denied that his back pain caused any unsteadiness of gait.  The Veteran reported that he was retired from farming and that his back was not the direct or single cause of his retirement.  He reported that he could not engage in activities that required him to lift more than 25 pounds, perform yardwork, or vacuuming or sweeping.  He was able to perform all other personal activities of daily living including driving.  He denied any periods of incapacitation.  The impression was degenerative disc disease of the lumbar spine with residual pain.  Physical evaluation revealed no muscle spasm, negative Lasegue sign, and negative straight-leg sign bilaterally.  Range of motion revealed flexion to 90 degrees with pain at 40 degrees, extension to 40 degrees with pain at 30 degrees, right and left lateral bending to 30 degrees, and right and left rotation to 30 degrees without pain.  The examiner noted that the Veteran did not exhibit any objective evidence of pain during the examination but offered verbal complaints.  Neurologic examination revealed deep tendon reflexes to be 2+ in both upper and lower extremities with full range of motion of all joints of both lower extremities.  Sensation was intact to soft touch in all upper and lower extremity dermatomes.  Deep tendon reflexes were 2+ at all points in the upper and lower extremities.  The examiner stated there was no evidence of radiculopathy.  

In a November 2006 statement, the Veteran reported that if he did anything heavy, that he could hardly get around for weeks.  He also reported that had to walk with a cane or crutch.  He reported that the toes of his right foot were numb and stated that his back pain was worse.  The Veteran also reported a worsening of his back in his October 2008 substantive appeal.

The record indicates the Veteran failed to report for an April 2014 VA spine examination.  38 C.F.R. § 3.655 (2014).

The Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent prior to September 27, 2005, for a low back disability.  To warrant a 20 percent rating, there must be evidence of limitation of flexion with flexion of greater than 30 degrees, but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a (2014).  

The Board finds that there is no evidence that the Veteran had thoracolumbar spine flexion limited to less than 60 degrees or that the thoracolumbar spine combined range of motion was limited to less than 120 degrees prior to September 27, 2005.  The Board notes that the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  While there are no objective range of motion measurements for this time period, the Veteran reported the ability to bend, stoop, and squat with pain.  Because the Veteran's lumbar spine is shown to have become actually painful on use, the Board finds that the minimum compensable rating of 10 percent should be assigned for the back disability during this period, but not higher.  Further, there was no evidence that he had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Therefore, the Board finds that a rating in excess of 10 percent prior to September 27, 2005, is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

There is no evidence that the Veteran experiences additional limitation due to pain on repetition.  38 C.F.R. § 4.40, 4.45 (2014).  There is no other evidence showing that the Veteran had more limitation of motion than that noted in private treatment records and as presented in his statements.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for functional impairment of the thoracolumbar spine prior to September 27, 2005.   

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent as of September 27, 2005.  To warrant a 40 percent rating, there must be evidence of limitation of flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2014).  In fact, during this period, the Veteran's flexion was noted to be 90 degrees with pain at 40 degrees on examination in October 2006.  Further, there was no evidence of ankylosis or any limitation of motion that reasonable approximates ankylosis.  Therefore, the Board finds that a rating in excess of 20 percent as of September 29, 2005, is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

Staged ratings have been assigned for the period on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  At no time during the periods in question has the disability warranted a higher schedular rating that those assigned.

Consideration has been given to assigning a higher rating under Diagnostic Code 5243 for intervertebral disc syndrome under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  While the Veteran has a diagnosis of degenerative disk disease and he has reported flare-ups of pain, he has not reported physician-prescribed bed rest.  Additionally, none of the VA treatment records or private treatment records show incapacitating episodes as defined by VA regulation.  The Veteran specifically denied periods of incapacitation at the VA examination.  Thus, the Veteran is not entitled to an increased rating based upon incapacitating episodes.

Consideration has been given to assigning a separate rating for neurological abnormalities related to the lumbar spine disability.  Although there are notes of pain radiating and a private physician indicated there was slight radiculopathy, there is no reliable objective evidence of any neurological abnormalities of the lumbar spine that would provide adequate information to assign any separate compensable rating.  For example, on VA examination in October 2006, the examiner indicated there was no radiculopathy.  Moreover, the private examiner that noted slight radiculopathy did not indicate the extremity affected.  More information could have been obtained on examination, but the Veteran did not report to the scheduled examination.  There is no reliable objective evidence of any neurological abnormalities of the lumbar spine.  Therefore, the Board finds that a separate rating for the neurological manifestations of the Veteran's lumbar spine disability is not warranted.

Furthermore, while the Veteran was scheduled for a VA spine examination in September 2005 and a more current examination in March 2014, the Veteran's representative advised that he was not likely to attend and the Veteran did not attend.  The Board notes that a claimant, in pursuing a claim, has some responsibility to cooperate in the development of all facts pertinent to his claims, and the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Board. App. 190 (1991).  There is no evidence that the Veteran requested an examination be rescheduled.  Thus, there is no evidence showing good cause for the failure to report.  The Board must proceed to decision based on the evidence of record.  38 C.F.R. § 3.655 (2014). 

In addition, the Board finds that the evidence does not show that any previously applicable rating criteria would result in the Veteran warranting any higher rating.  The evidence does not show demonstrable deformity of a vertebral body.  Prior to September 27, 2005, the evidence does not show ankylosis, moderate limitation of lumbar spine motion, or lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position.  Therefore, a rating greater than 10 percent is not warranted prior to September 27, 2005.  38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 (2003).  Furthermore, the evidence does not show as of September 27, 2005, ankylosis; severe lumbar spine limitation of motion; or lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwait's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of the joint space, or abnormal mobility on forced motion.  Therefore, a rating greater than 20 percent is not warranted as of September 27, 2005.  38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 (2003).  

In sum, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent prior to September 27, 2005, and a rating in excess of 20 percent beginning September 27, 2005.  Therefore, the claim for increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating for all the time periods under consideration.  38 C.F.R. § 3.321(b)(1) (2014).  

The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  In this case, the rating criteria for the lumbar spine disability reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional, when considering the Veteran's service-connected disabilities, that would make the schedular criteria inadequate.

In the case at hand, the record shows that the manifestations of the lumbar spine disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the lumbar spine disability is in excess of that contemplated by the assigned rating.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating based on demonstrated range of motion.  In addition, the evidence does not show frequent hospitalizations or that the lumbar spine disability caused marked interference with employment.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial rating in excess of 10 percent prior to September 27, 2005, and a rating in excess of 20 percent as of September 27, 2005, for a low back disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


